Name: Commission Regulation (EEC) No 468/93 of 26 February 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/84 Official Journal of the European Communities 27. 2. 93 COMMISSION REGULATION (EEC) No 468/93 of 26 February 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 219/93 (2) ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency shall be adjusted where the monetary gap with the representative market rate for the last reference period of a month exceeds two points ; whereas, in that case, the new agricultural conversion rate is fixed so as to reduce that monetary gap by half ; Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (3) ; Whereas, as a consequence of the exchange rates recorded during the reference period 21 to 28 February 1993, it is necessary to fix a new agricultural conversion rate for the pound sterling ; Whereas Article 11 (2) of Regulation (EEC) No 3819/92 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 11 (2) of Regulation (EEC) No 3819/92, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Article 3 This Regulation shall enter into force on 1 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 26, 3 . 2. 1993, p. 13 , 0 OJ No L 387, 31 . 12. 1992, p. 17. No L 49/8527. 2. 93 Official Journal of the European Communities ANNEX I Agricultural conversion rates ECU 1 48,5563 Belgian and Luxembourg francs 8,97989 Danish kroner 2,35418 German marks 310,351 Greek drachmas 166,075 Spanish pesetas 7,89563 French francs 0,957268 Irish punt 2 207,67 Italian lire 2,65256 Dutch guilders 212,128 Portuguese escudos 0,980715 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 - 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 298,414 Greek drachmas 323,282 Greek drachmas 159,688 Spanish pesetas 172,995 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,920450 Irish punt 0,997154 Irish punt 2122,76 Italian lire 2 299,66 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 203,969 Portuguese escudos 220,966 Portuguese escudos 0,942995 Pound sterling 1,02158 Pound sterling